ArPLETON, C. J.
This is an action to recover the amount paid for the support of Peter Haines, Junior, in the insane hospital.
It is conceded that the father of the pauper had his settlement in the defendant town. The question presented for determination is whether the settlement of the son accompanies that of the father.
The pauper was born in Phillips, in 1818, and lived continuously in his father’s family until 1862, when he was sent 'as an insane pauper by the municipal officers of Strong (of which town his father was then a resident) to the insane hospital, where he has remained to the present time. Subsequently to the pauper’s removal to the hospital, the father acquired a settlement in Farm-ington.
The pauper was a person of weak mind, of filthy and disgusting habits, careless of his personal appearance, able to labor, but requiring for successful labor, supervision. He lived continuously with his lather and in his family till he was sent to the insane hospital.
The plaintiffs claim to recover on the ground that the pauper was non compos or insane, and incapable of acquiring a settlement in his own right, and that his settlement followed that of his father, with whom he resided until he was sent to the hospital. Wiscasset v. Waldoborough, 3 Maine, 388; Monroe v. Jackson, 55 Maine, 55.
It is not pretended that the settlement of the pauper is in the plaintiff town. The father’s settlement is in Farmington. The pauper is shown to have been and to be idiotic and incapable of *48gaining a settlement in Ms own right. His settlement, therefore, follows that of the father, and is in the defendant town.

Defendants defaulted.

Walton, Barrows, Yirq-in and Symonds, JJ., concurred.